PD-1067-15
                                                        COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                      Transmitted 11/12/2015 4:35:24 PM
                                                        Accepted 11/13/2015 8:04:41 AM
                                                                         ABEL ACOSTA
                         No. PD-1067-15                                          CLERK

             TO THE COURT OF CRIMINAL APPEALS

                   OF THE STATE OF TEXAS
                                                            November 13, 2015




                Ex parte James Richard “Rick” Perry



                    Appeal from Travis County




                           * * * * *

                 MOTION FOR LEAVE TO FILE
STATE’S RESPONSE TO APPELLANT’S BRIEF ON THE MERITS
ADDRESSING THE STATE’S PETITION FOR DISCRETIONARY REVIEW


                           * * * * *


                        LISA C. McMINN
                    State Prosecuting Attorney
                      Bar I.D. No. 13803300

                          P.O. Box 13046
                       Austin, Texas 78711
                    information@spa.texas.gov
                    512/463-1660 (Telephone)
                        512/463-5724 (Fax)
       TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       On October 7, 2015, this Court granted Appellant’s and the State’s Petitions

for Discretionary Review and expedited briefing and oral argument. Oral argument

is scheduled for November 18, 2015.

       The State’s Response, filed contemporaneously with this motion, addresses

some of the arguments raised in Appellant’s Brief. This case presents complex

constitutional issues, and the State believes its response will clarify the issues for oral

argument and aid the Court in its decision.

       WHEREFORE, the State of Texas prays that this Court grant its motion for

leave to file State’s Response to Appellant’s Brief on the Merits Addressing the

State’s Petition for Discretionary Review.

                                           Respectfully submitted,

                                          /s/ LISA C. McMINN
                                          LISA C. McMINN
                                          State Prosecuting Attorney
                                          Bar I.D. No. 13803300

                                          P.O. Box 13046
                                          Austin, Texas 78711
                                          information@spa.texas.gov
                                          512/463-1660 (Telephone)
                                          512/463-5724 (Fax)




                                            1
                         CERTIFICATE OF SERVICE

      The undersigned certifies that on this 12th day of November, 2015, the State’s

Motion for Leave to File Response to Appellant’s Brief on the Merits Addressing the

State’s Petition for Discretionary Review was served via certified electronic service

provider to:


Anthony G. Buzbee
Tbuzbee@txattorneys.com

David L. Botsford
dbotsford@aol.com

Thomas R. Phillips
tom.phillips@bakerbotts.com

Michael McCrum
michael@McCrumlaw.com

David Gonzalez
david@sg-llp.com




                                        /s/ LISA C. McMINN
                                        LISA C. McMINN
                                        State Prosecuting Attorney


                                              2
3